Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments against the 112(b) rejection is not persuasive.  Applicant interprets MPEP §2173.02(p)(II) as having to be a person.  The Examiner does not agree.  MPEP §2173.02(p)(II) also states “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.”  In Applicant’s case the management unit in claim 1 is the apparatus.  The language following the introduction of the management unit in claim 1 (see the 112(b) rejection below), is the method of use.  As a result, it is unclear as to whether the presence of the management unit is an infringement or if the functionality of the management unit is infringement.  As a result a person having ordinary skill in the art would not necessarily know if infringement occurs.
Please see the rejection below for further detail.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 16, after “the body including” requires a colon. 
Line 34, after “the body including” requires a colon.
Line 37, after “in which the temperature of the fluid and an opening/closing time range of the valve member . . . are associated with each other”.  The use of “are” is incorrect and should be “is” to agree with the subject.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–5, 7–9 and 11–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  the limitation “start calculation of an actual opening/closing time when the management unit electrically detects the valve member located at a position to open the supply aperture within a detection time that starts measuring from starting time of drive of the fluid feeding device” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  
Claim 1:  the limitation “end the calculation of the actual opening/closing time when the management unit electrically detects the valve member located at a position to close the supply aperture after detecting the valve member located at the position to open the supply aperture within the detection time” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  Infringement could occur when the management unit is provided or when the management unit performs the program to “end the calculation of the actual opening/closing time when the management unit electrically detects the valve member located at a position to close the supply aperture after detecting the valve member located at the position to open the supply aperture within the detection time.”  MPEP §2173.05(p).
Claim 1:  the limitation “obtain the temperature of the fluid from the temperature sensor read an opening and closing time range corresponding to the temperature of the fluid detected through the temperature sensor from the first storage” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  Infringement could occur when the management unit is 
Claim 1:  the limitation “determine whether the actual opening/closing time is within or outside the opening/closing time range read from the first storage” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  Infringement could occur when the management unit is provided or when the management unit performs the program to “determine whether the actual opening/closing time is within or outside the opening/closing time range read from the first storage.”  MPEP §2173.05(p).
Claim 1:  the limitation “transmit an abnormal signal when the actual opening/closing time is outside the opening/closing time range read from the first storage” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  Infringement could occur when the management unit is provided or when the management unit performs the program to “transmit an abnormal signal when the actual opening/closing time is outside the opening/closing time range read from the first storage.”  MPEP §2173.05(p).
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.
It is suggested by Examiner to change the apparatus claim into a method claim, if this language is going to be used.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5, 7–9 and 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (JP 53-016743)–Translation in view of Koerner et al. (USPN 6386171 B1), in further view of Soejima (US PGPub 20070101959 A1), as best understood.
Regarding Claim 1, Miyoshi discloses a system for managing a flow-state of fluid, comprising a flow detector (1) that detects a flow of the fluid made up of a lubricant that is intermittently supplied from a fluid feeding device (Pg. 1, 2nd Para., Lines 2–5), wherein the flow detector comprises a body having a cylindrical inner surface to form a fluid space (23) through which the fluid passes, the body including a supply port (7) of fluid having a supply aperture centered on a central axis of the fluid space at one end of the fluid space, a discharge port (25) of fluid having a discharge aperture to communicate with the fluid space, one electrode (27) having a contact exposed on one end side of the fluid space, the one electrode being made up of a conductor, and another electrode (29) having an exposure part exposed on another end side of the fluid space and insulated from the one electrode, the another electrode being made up of a conductor, a valve member (13) stored in the fluid space to move along the central axis of the fluid 2Application No.: 16/342,588space, and contacting with the contact of the one electrode to close the supply aperture when the fluid is not supplied and being apart from the contact of the nd Para., Lines 16–24), and a coil spring (19) connected to the valve member at one end and the exposure part of the another electrode at another end to always urge the valve member in a direction of closing the supply aperture (Fig. 1), the coil spring being made up of a conductor, but does not disclose a temperature sensor or explicitly disclose the calculations.
Koerner discloses a temperature sensor (81) that provides the temperature of the fluid.  The temperature sensor then sends out a signal, controlling the flow of fluid, to take into account and compensate the change in viscosity of the fluid.  Col. 1, Lines 56–65.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the flow sensor of Miyoshi with a temperature sensor as taught by Koerner in order to take into account and compensate the change in viscosity of the fluid.
Per the Miyoshi–Koerner combination, Koerner’s temperature sensor is located on the flow sensor at the ideal location for the optimal performance.  Additionally, the control capability provided by Koerner’s processor is included to carry out the necessary steps.
 The Miyoshi–Koerner combination teaches a temperature sensor (Koerner, 81) that senses a temperature of the fluid, and a management unit that is electrically connected to the flow detector and the temperature sensor to manage a flow state of the fluid based on signals from the flow detector and the temperature sensor (Koerner, Col. 1, Lines 56–65), wherein the management unit (Koerner, microprocessor) 
Soejima teaches the management unit is configured to start calculation of an actual opening/closing time when the management unit electrically detects the valve member located at a position to open the supply aperture within a detection time that starts measuring from starting time of drive of the fluid feeding device in order to ensure accuracy in determining the location of the moving element.  Para. 9.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the flow sensor of Miyoshi with a management unit as taught by Soejima in order to ensure accuracy in determining the location of the moving element.
 The Miyoshi–Koerner–Soejima combination teaches end the calculation of the actual opening/closing time when the management unit electrically detects the valve member located at a position to close the supply aperture after detecting the valve member located at the position to open the supply aperture within the detection time (Soejima, Para. 8, determining the actual open-closing time of a valve is accomplished 
Regarding Claim 2, the Miyoshi–Koerner–Soejima combination teaches the management unit includes second storage storing a minimum value of the opening/closing time range based on the temperature sensed from the temperature sensor, the minimum value being read from the correlation stored in the first storage, and a third storage storing a maximum value of the opening/closing time range based on the temperature sensed from the temperature sensor, the maximum value being read from the correlation stored in the correlation storage, and wherein the minimum value is successively updated and stored in the second storage, the maximum value is successively updated and stored in the third storage, and when the actual opening/closing time is smaller than the minimum value stored in the second storage or larger than the maximum value stored in the third storage, the management unit transmits the.  The structural limitation of the apparatus described in the method is 
Regarding Claim 3, the Miyoshi–Koerner–Soejima combination teaches when the management unit does not electrically detect the valve member located at the position to close the supply aperture before the drive of the fluid feeding device (Koerner, Col. 4, Lines 21–54), the management unit transmits the abnormal signal (where Soejima discusses abnormal signals and Koerner discusses sending out signals).  
Regarding Claim 4, the Miyoshi–Koerner–Soejima combination teaches when the management unit does not detect the valve member located at the position to open the supply aperture within the detection time or does not detect the valve member located at the position to close the supply aperture after detecting the valve member located at the position to open the supply aperture, the management unit transmits the abnormal signal.  The structural limitation of the apparatus described in the method is recited in Claim 1. Accordingly the steps recited in claim 1 are necessarily those performed when making and/or using the device of the Miyoshi–Koerner–Soejima combination.
Regarding Claim 5, the Miyoshi–Koerner–Soejima combination teaches the detection time is set by a timer that is operated at the drive of the fluid feeding device and has an operation time (Soejima, Para. 78).  
Regarding Claim 7
It would have been obvious to one having ordinary skill in the art before the time of filing to locate the temperature on the flow detector, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Regarding Claim 8, the Miyoshi–Koerner–Soejima combination does not explicitly teach the flow detector is provided with a fastening portion for fastening the temperature sensor.  However, it is inherent that there must be some manner in which the temperature sensor is affixed to the flow detector.
Regarding Claim 9, the Miyoshi–Koerner–Soejima combination teaches wherein when the actual opening/closing time is within the opening/closing time range of the valve member at the temperature sensed from the temperature sensor, the abnormal signal is not transmitted.  The structural limitation of the apparatus described in the method is recited in Claim 1. Accordingly the steps recited in claim 1 are necessarily those performed when making and/or using the device of the Miyoshi–Koerner–Soejima combination.
Regarding Claim 11, the Miyoshi–Koerner–Soejima combination does not explicitly teach the flow detector is assigned with a number to be identified, and the number to be identified of the flow detector is output with the abnormal signal.  However, it is inherent that there must be some manner in which to identify which flow detector is detecting an abnormality within the system.
Regarding Claim 12, the Miyoshi–Koerner–Soejima combination teaches the correlation between the temperature of the fluid and the opening/closing time range of 
Regarding Claim 13, the Miyoshi–Koerner–Soejima combination teaches the test for setting the correlation is performed at each of the lubrication sites to be adapted to changes based on kinds of the lubricant and discharge amount of the valve.  Koerner, Col. 1, Lines 56–65.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753